Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-24, 26-27, 29-34, 36-37, 39, 41-46 are presented for examination.

Response to Arguments
Applicant’s arguments filed 1/24/22, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: Applicant argues that Loughmiller does not describes “an interface of a data processing system to receive an input audio signal from a client computing device, the input audio signal having a trigger keyword; a content selector component, executed by the data processing system, to select a first digital component based on the input audio signal and a trigger keyword, the first digital component comprising a first plurality of characters, and particularly, nowhere in Loughmiller mention having a “trigger” or “audio”. 
In response to applicant’s argument, Loughmiller in paragraph [0008] and [0011], describes a technique to search/evaluate messages for known keywords (trigger) in order to filter messages, and in paragraph [0124] describes the message could also be in a form of sound (audio signal).  Updated rejection is provided in the rejection section.  Rejection is maintained.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 and 25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 16730452 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The difference between claim 21 of the current application and claim 1 of the copending application is the input audio signal (current application) and the content request (copending application), however claim 4 of the copending application discloses where the content request is part of the input audio signal which directed the claimed invention the same in both application.  Claim 25 of the current application also describes the rest of claim 4 of the copending application.   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 
Claims 22-24, 26-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 of copending Application No. 16062540 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation in both application are the same except the current application described an input audio signal and the copending application describes a content request.  The input audio signal according the specification and claim 4 of the copending application, is a narrower limitation of the claimed content request.  It is obvious for a skill in the art to have a digital content request to be a voice request such as Google Alexa and Apple Siri.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 21-24, 26-27, 29-34, 36-37, 41-46 are objected to because of the following informalities:  
Claim 21, line 6, and claim 36 line 7, recite “a trigger keyword”, which should be changed to “the trigger keyword”. 
All dependent claims are objected to as having the same deficiencies as the claims they depend from.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27, 41-46 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claim 27, the claim recites the limitation "the second content request" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Referring to claim 41, the steps recited in claim 41 cannot be tied to the limitation of claim 21 to allow a person with ordinary skill in the art to implement the steps to make connections with the claimed invention in claim 21.  The claims is therefore determined as vague and indefinite.
Referring to claim 42-46, the claims are depended on a canceled claim.  
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26, 27, 29-33, 36, 37, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loughmiller et al. US Patent Application Publication Number 2005/0076084, Loughmiller.
Referring to claim 21, Loughmiller discloses a system to restrict content transmission in a networked environment (abstract, figure 5, page 1 [0004]), comprising: 
an interface of a data processing system (figure 2) to receive a input audio signal (page 8 [0123]-[0124], message could be sound which corresponds to the input audio signal) from a client computing device (figure 5, step 501, page 7 [0106]; page 3 [0032][0042], page 5 [0073], incoming message can be received from a client computing device), the input audio signal having a trigger keyword (page 1 [0008][0011], message contains known keywords to indicate good or bad keywords are viewed as trigger keyword); 
a content selector component, executed by the data processing system, to select a first digital component based on the input audio signal (page 4 [0052], natural language processing; page 8 [0123]-[0124], message could be sound which corresponds to the input audio signal), and a trigger keyword ((page 1 [0008][0011], detecting and filter message with keywords), the first digital 
a manipulation detection component (figure 5, steps 503-513, page 5 [0067]-[0069], page 7 [0108]-page 8 [0120]),  , executed by the data processing system, to:
retrieve a dictionary comprising an indication of a portion of candidate characters included in a plurality of digital components (figure 5, step 503, page 7 [0109], “…70,000 most common English words that might be user…” corresponding to the “dictornary”, and ); 
convert first plurality of characters into a character vector based on the dictionary comprising the indication of the portion of the candidate characters included in the plurality of digital components (figure 5 step 504, page 7 [0109], page 5 [0069], vector generating); 
classify the first digital component into a first class of a plurality of classes based on a sequence of the first plurality of characters in the character vector (figure 4, element 430, figure 5, step 504, page 5 [0069], page 7 [0111], classifying the message based on rules); 
determine to not include the first digital component in a response to the input audio signal from the client computing device based on the classification of the first digital component into the first class of the plurality of classes (page 7 [0115][0116], figure 5, step 509, … to determine if they are good messages or bulk messages); and 
generate the response based on the input audio signal from the client computing device, the response including the first digital component based on the determination to include the first digital component in the response (page 7 [0118], figure 5, step 511, good message are not filtered). 
Referring to claim 22, Loughmiller discloses the system of claim 21, wherein the response includes a computer generated voice file (page 7 [0116]- page 8 [0120], response could include incoming messages; the page 8 [0123]-[0124], and message could be an audio file (encoded sound)).
Referring to claim 23, Loughmiller discloses the system of claim 21, comprising: the interface to receive a content request from the client computing device; the content selector component to select a second digital component based on the content request, the second digital component comprising a second plurality of characters; and the manipulation detection component to: divide the second plurality of characters into a first portion and a second portion; convert the first portion of the second plurality of characters into a second character vector and the second portion of the second plurality of characters into a third character vector; and classify the second digital component into the first class of the plurality of classes based on a sequence of the second plurality of characters in the first portion and a sequence of the second plurality of characters in the second portion. (figures 4 and 5, pages 7 [0105]-[0112]). 
Referring to claim 26, Loughmiller discloses system of claim 21, comprising: the manipulation detection component to convert an audio output of the first digital component into the first plurality of characters (page 4 [0052], natural language 
Referring to claim 27, Loughmiller discloses system of claim 21, comprising: the content selector component to select a second digital component based on determining to include the first digital component in the response, the second digital component comprising a second plurality of characters; and the manipulation detection component to: convert the second plurality of characters into a second character vector; classify the second digital component into a second class of the plurality of classes based on a sequence of the second plurality of characters in the second character vector; and include the second digital component in the response (figures 4 and 5, pages 7 [0105]-[0112]).
Referring to claim 29, Loughmiller discloses system of claim 21, comprising: the content selector component to select a second digital component based on determining to include the first digital component in the response, the second digital component comprising a second plurality of characters; and the manipulation detection component to: identify a language associated with the second digital component; select a second dictionary based on the language associated with the second digital component; convert the second plurality of characters into a second character vector based on the second dictionary; classify the second digital component into a second class of the plurality of classes based on a sequence of the second plurality of characters in the second character vector; and include the second digital component in the response (figures 4 and 5, pages 7 [0105]-page 8 [0120]).
Referring to claim 30, Loughmiller discloses the system of claim 21, comprising the manipulation detection component to: receive the plurality of digital components; 
Referring to claim 31, Loughmiller discloses system of claim 30, wherein the number of occurrences of each of the portion of candidate characters included in the plurality of digital components is greater than the number of the occurrences of each of the candidate characters not included in the portion of the candidate characters (page 1 [0012], page 6 [0087], threshold). 
Referring to claim 32, Loughmiller discloses the system of claim 21, wherein the first digital component is a visual uniform resource locator (vURL)(page 8 [0126]). 
Referring to claim 33, Loughmiller discloses the system of claim 21, comprising: the manipulation detection component to classify the first digital component into the first class of the plurality of classes using a long short-term memory neural network (abstract page 4 [0059], neural networks). 
Referring to claims 36, 37 and 39, the claims encompass the same scope of the invention as that of the claims 21-23, 26, 27, 29-33.  Therefore, claims 36, 37 and 39 are rejected on the same ground as the claims 21-23, 26, 27, 29-33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller in view of Nandury., US Patent Publication Number 2019/0005439, hereinafter Nandury.
Referring to claim 24 and 34, Loughmiller discloses the invention as described in claim 21, Loughmiller does not disclose one hot encode the character vector; and one hot encode the portion of the candidate characters included in the plurality of digital components, and wherein the dictionary comprises a matrix of one hot encoded characters, the one hot encoded characters comprising a portion of characters included in a plurality of training digital components.
Nandury discloses the use of a dictionary comprises one hot encoding (matrix and vectors) to distinguish/identify words from the incoming message (page 2 [0018]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate one hot encoding of Nandury into Loughmiller because both Loughmiller and Nandury discloses analyzing incoming messages using a dictionary in a neural network to achieve the claimed limitation of claims 3 and 13. 
A person with ordinary skill in the art would have been motivated to make the modification to Loughmiller to take the advantage of the one hot encoding such as easy design and modification and allows faster clock rate than other encoding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





Liang-che Alex Wang 
January 24, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447